DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/28/2022, with respect to claim objections have been fully considered and are persuasive. The claim objections of 12/27/2021 have been withdrawn. 
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. (US 20100121540, hereinafter Kumagai, already of record) in view of Shalev et al. (US 20180032082, hereinafter Shalev, already of record), and further in view of HEIMANN et al. (US 20190308852, hereinafter HEIMANN).
Regarding claims 1 and 10 (currently amended), Kumagai teaches a system and method for autonomous operation of heavy machinery, comprising:  
at least one camera, configured to be attached to the heavy machinery or to be located elsewhere at a location which allows the camera to capture images of a movable portion of the heavy machinery and a portion of a site at which the heavy machinery is operating (See at least Kumagai: Fig. 1; Para. 0032); and
a controller configured to: 
receive from the at least one camera at least two images of the movable portion of the heavy machinery and the portion of the site (See at least Kumagai: Fig. 2; Para. 0045, 0046);
determine a current position of the movable portion of the heavy machinery (See at least Kumagai: Para. 0046) and…
Yet, Kumagai does not explicitly teach:
…a load carried by the movable portion;
receive a destination position of the movable portion of the heavy machinery and the load; 
identify locations and dimensions of objects located in an area of the site comprising the current position and the destination position based on analyzing the received at least two images; 
calculate a trajectory for the movable portion of the heavy machinery and the load from the current position to the destination position, as to avoid collision of at least one of: the movable portion of the heavy machinery, and the load, with any one of the objects; and 
autonomously move the movable portion of the heavy machinery along the calculated trajectory.
However, in the same field of endeavor, Shalev teaches:
receive a destination position of the movable portion of the heavy machinery… (See at least Shalev: Para. 0088); 
identify locations and dimensions of objects located in an area of the site comprising the current position and the destination position based on analyzing the received at least two images (See at least Shalev: Para. 0143, 0146); 
calculate a trajectory for the movable portion of the heavy machinery… from the current position to the destination position, as to avoid collision of the heavy machinery, …, with any one of the objects (See at least Shalev: Para. 0255); and 
autonomously move the movable portion of the heavy machinery along the calculated trajectory (See at least Shalev: Abstract; Para. 0255).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a system and method of Kumagai, to incorporate autonomous movement, as taught by Shalev, for the benefit of improving safety and accuracy (see at least Shalev: Para. 0003).
Yet, Kumagai in combination with Shalev does not explicitly teach:
…a load carried by the movable portion;
…and the load;
…and the load…and the load…
However, in the same field of endeavor, HEIMANN teaches:
…a load carried by the movable portion (See at least HEIMANN: Para. 0016);
…and the load (See at least HEIMANN: Fig. 1; Para. 0032);
…and the load…and the load (See at least HEIMANN: Para. 0004)…
It would have been obvious to one of ordinary skill in the art to include in a system and method for autonomous operation of heavy machinery of Kumagai in combination with Shalev with preventing collision of load as taught by HEIMANN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claims 2 and 11, Kumagai in combination with Shalev and HEIMANN teaches the system and method of claims 1 and 10. Kumagai further teaches:
wherein determining at least one of the current position and the destination position comprises receiving at least one of the current position and the destination position from at least one of: a position system, a laser beam pointer, a beacon, image processing methods, GPS transceiver, and a database comprising a 2D or 3D digital model of the site (See at least Kumagai: Para. 0043, 0047-0048).

Regarding claims 3 and 12, Kumagai in combination with Shalev and HEIMANN teaches the system and method of claims 1 and 10. Kumagai further teaches:
wherein determining the at least one of the current position and the destination position comprises calculating the at least one of the current position and the destination positions from the at least two received images (See at least Kumagai: Para. 0046).

Regarding claims 4 and 13, Kumagai in combination with Shalev and HEIMANN teaches the system and method of claims 1 and 10. Shalev further teaches:
wherein the controller is further configured to: 
receive from the at least one camera a plurality of images from the trajectory during the movement of the heavy machinery along the calculated trajectory (See at least Shalev: Fig. 17AB, 18; Para. 0338); 
identify at least one of: additional locations and additional dimensions of objects located along the trajectory (See at least Shalev: Fig. 17AB, 18; Para. 0337); and 
change the trajectory based on the at least one of: the additional locations and the additional dimensions (See at least Shalev: Fig. 17AB, 18; Para. 0337).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Kumagai in combination with HEIMANN, to incorporate identifying objects to change trajectory, as taught by Shalev, for the benefit of improving safety and accuracy (see at least Shalev: Para. 0003).

Regarding claims 5 and 14, Kumagai in combination with Shalev and HEIMANN teaches the system and method of claims 4 and 13. Shalev further teaches:
wherein the additional locations and additional dimensions of objects include at least one of: new locations of already identified objects and locations and dimensions of new objects (See at least Shalev: Fig. 17AB, 18; Para. 0337).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Kumagai in combination with HEIMANN, to incorporate identifying objects to change trajectory, as taught by Shalev, for the benefit of improving safety and accuracy (see at least Shalev: Para. 0003).

Regarding claim 6, Kumagai in combination with Shalev and HEIMANN teaches the system of claim 1. Shalev further teaches:
further comprising one or more sensors, wherein the one or more sensors are selected from a group consisting of: GNSS transceiver, ultrasound sensor and Light Detection, Ranging (LIDAR) sensor, Beacon Potentiometer and Inclination sensor (See at least Shalev: Para. 0080).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Kumagai in combination with HEIMANN, to incorporate one or more sensors, as taught by Shalev, for the benefit of improving safety and accuracy (see at least Shalev: Para. 0003).

Regarding claims 7 and 16, Kumagai in combination with Shalev and HEIMANN teaches the system and method of claims 1 and 10. Shalev further teaches:
wherein, calculating the trajectory comprises: calculating safety margins between the objects and the heavy machinery and its load (See at least Shalev: Para. 0255).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Kumagai in combination with HEIMANN, to incorporate safety margins, as taught by Shalev, for the benefit of improving safety and accuracy (see at least Shalev: Para. 0003).

Regarding claims 8 (currently amended) and 15, Kumagai in combination with Shalev and HEIMANN teaches the system and method of claims 1 and 10. Shalev further teaches:
wherein, calculating the trajectory comprises: receiving additional data, the additional data including at least one of: dimensions of a load carried by the heavy machinery, information related to the heavy machinery, regulative requirements, safety requirements, environmental conditions and a digital model of the site (See at least Shalev: Para. 0251); and calculating the trajectory also based on the additional data (See at least Shalev: Para. 0255).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system and method of Kumagai in combination with HEIMANN, to incorporate additional data, as taught by Shalev, for the benefit of improving safety and accuracy (see at least Shalev: Para. 0003).

Regarding claim 9 (currently amended), Kumagai in combination with Shalev and HEIMANN teaches the system of claim 1. Shalev further teaches:
further comprising a communication module for communicating with at least one of: the heavy machinery's processor, the heavy machinery's actuators, and an external computing device (See at least Shalev: Fig. 1; Para. 0076).
It would have been obvious to one of ordinary skill in the art to include in the system of Kumagai in combination with HEIMANN with communication module as taught by Shalev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide communication between user and machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663